Title: To Thomas Jefferson from Thomas Newton, 17 October 1806
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk Octr 17—1806
                        
                        Inclosed is a letter from the Consul of Mersailes, with a box of Artichoke roots, which I have sent by Capt.
                            Butler who has promised to deliver them, having the Brittish Ambasadors furniture on board to deliver at the City of
                            Washington—wish you health & happiness I am very respectfully Yr Obt Servt
                        
                            Thos Newton
                            
                        
                    